DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Preliminary Amendment filed on 06/15/2022. Claim 8 has been cancelled. Claim 6 has been amended. Currently, claims 1-7 and 9-10 are pending. 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 06/15/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedayati (US 20170063414 A1) in view of Wang (US 20150065058 A1).
Consider claim 1, Hedayati discloses an anti-interference system (read as the wireless device 110 with having notch filters to attenuate the non-desired components, figures 1 and 2, par [0019]-[0020]) comprising a first airborne electromagnetic wave device, a second airborne electromagnetic wave device and a controller (read as the transceiver device 220, transceiver device 222, and data processor/controller 280, figures 2, par [0020]), wherein 
the first airborne electromagnetic wave device and the second airborne electromagnetic wave device are each connected to the controller (read as the transceiver device 220 and transceiver device 222 are each connected to the data processor/controller 280, figures 2, par [0020]); 
an operating frequency band of the first airborne electromagnetic wave device is close with an operating frequency band of the second airborne electromagnetic wave device (read as non-desired signal components at jammer frequency include “jammers” (e.g., another received signal at a frequency close to the carrier frequency) and “transmitter leakage” caused by a transmitter within the wireless device 110, for example, receiver within transceiver 220 and transmitter within transceiver 222 operating at close frequency and causing “jammer”, par [0018] and [0046]); 
a transmission channel of an interfered airborne electromagnetic wave device is provided with an electrically tunable filter (read as the notch filters 290a to 290k and 291a to 291m for filtering the non-desired signal components at jammer frequency; and the notch bandwidth shown in figure 3, par [0018]-[0021]); 
the controller is configured to: calculate, in a case that an interfering airborne electromagnetic wave device is powered-on, an interfered band based on an operating frequency and a bandwidth of the interfering airborne electromagnetic wave device (read on both transceivers 220 and 222 are ON for simultaneously transmit and receive wireless communications, and the identifying of signal components at jammer frequency by data processor/controller 280, par [0046] and [0003]); and trigger an operation that the interfered airborne electromagnetic wave device controls the electrically tunable filter to filter out signals within the interfered band (read notch filter is configured to attenuate signal components at notch/jammer frequency, par [0046] and [0019]), wherein 
the interfered airborne electromagnetic wave device is the first airborne electromagnetic wave device, and the interfering airborne electromagnetic wave device is the second airborne electromagnetic wave device; or the interfered airborne electromagnetic wave device is the second airborne electromagnetic wave device, and the interfering airborne electromagnetic wave device is the first airborne electromagnetic wave device (read as non-desired signal components at jammer frequency include “jammers” (e.g., another received signal at a frequency close to the carrier frequency) and “transmitter leakage” caused by a transmitter within the wireless device 110, for example, receiver within transceiver 220 and transmitter within transceiver 222 operating at close frequency and causing “jammer”, or receiver within transceiver 222 and transmitter within transceiver 220 operating at close frequency and causing “jammer”, par [0018] and [0046]).
However, Hedayati discloses the claimed invention above and that the operating frequency band of the first airborne electromagnetic wave device is close with the operating frequency band of the second airborne electromagnetic wave device but does not specifically disclose the operating frequency band of the first airborne electromagnetic wave device is overlapped with the operating frequency band of the second airborne electromagnetic wave device.
Nonetheless, in related art, Wang discloses a jammer cancellation system, comprising jamming interference from the RF Tx leakage signals that would arise when non-linearities in the Tx RF components of the analog frontend of the aggressor transceivers generate spectral re-growth of the RF Tx signals that overlap with the Rx frequency band, par [0021].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the teachings of Hedayati for the purpose of attenuating jammers at different jammer frequencies to obtain the desired signal.
Consider claim 3, as applied to claim 1 above, Hedayati, as modified by Wang, discloses wherein the controller triggering the operation that the interfered airborne electromagnetic wave device controls the electrically tunable filter to filter out the signals within the interfered band comprises: transmitting a control command to the interfered airborne electromagnetic wave device, wherein the control command comprises the interfered band; wherein the interfered airborne electromagnetic wave device is configured to control, based on the control command, the electrically tunable filter to increase attenuation of the signals within the interfered band by a preset value (read as, under the control of data processor/controller 280, an implementation of the notch filter 290a with the feedback stage 292a would produce a notch 314 that has a lower impedance R.sub.N than the impedance R.sub.SW at the notch 316 and would therefore provide more attenuation of undesired signal components at the notch frequency 312, par [0030]).
Consider claim 6, as applied to claim 1 above, Hedayati, as modified by Wang, discloses wherein providing the transmission channel of an interfered airborne electromagnetic wave device with the electrically tunable filter comprises: providing at least one of a receiving channel and a transmitting channel of the interfered airborne electromagnetic wave device with the electrically tunable filter (read as non-desired signal components at jammer frequency include “jammers” (e.g., another received signal at a frequency close to the carrier frequency) and “transmitter leakage” caused by a transmitter within the wireless device 110, for example, receiver channel within transceiver 220 and transmitter channel within transceiver 222 operating at close frequency and causing “jammer”, or receiver channel within transceiver 222 and transmitter channel within transceiver 220 operating at close frequency and causing “jammer”, par [0018] and [0046]).
Consider claim 7, Hedayati, as modified by Wang, discloses a method for resisting interference, comprising: detecting an interference source, and acquiring an operating frequency and a bandwidth of the interference source; calculating an interfered band at least based on the operating frequency and the bandwidth of the interference source; and controlling an electrically tunable filter arranged in a transmission channel of an airborne electromagnetic wave device to filter out signals within the interfered band.
Consider claim 9, Hedayati discloses an airborne electromagnetic wave device comprising a baseband processor and an electrically tunable filter connected to the baseband processor (read as the wireless device 110 with having notch filters to attenuate the non-desired components, and the data processor/controller 280, figures 2, par [0019]-[0020]), wherein the electrically tunable filter is arranged on a transmission channel of the airborne electromagnetic wave device (read as the notch filters 290a to 290k and 291a to 291m for filtering the non-desired signal components at jammer frequency; and the notch bandwidth shown in figure 3, par [0018]-[0021]); and the baseband processor is configured to control, in response to receiving an interfered band, the electrically tunable filter to increase attenuation of signals within the interfered band by a preset value (read as, under the control of data processor/controller 280, an implementation of the notch filter 290a with the feedback stage 292a would produce a notch 314 that has a lower impedance R.sub.N than the impedance R.sub.SW at the notch 316 and would therefore provide more attenuation of undesired signal components at the notch frequency 312, par [0030]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedayati (US 20170063414 A1) in view of Wang (US 20150065058 A1), in further view of Tageman (US 20160134325 A1).
Consider claim 4, as applied to claim 3 above, Hedayati, as modified by Wang, discloses wherein the electrically tunable filter comprises a band stop filter, and the interfered airborne electromagnetic wave device controlling, based on the control command, the electrically tunable filter to increase attenuation of the signals within the interfered band by a preset value, controlling a frequency of the band stop filter to be the operating frequency, and an operating bandwidth of the band stop filter to be the interfered band (read as, under the control of data processor/controller 280, an implementation of the notch filter 290a with the feedback stage 292a would produce a notch 314 that has a lower impedance R.sub.N than the impedance R.sub.SW at the notch 316 and would therefore provide more attenuation of undesired signal components at the notch frequency 312, par [0030]) but does not specifically discloses controlling, through a DAC output voltage, the frequency of the band stop filter.
Nonetheless, Tageman discloses a system for cancelling interference using adaptive/tunable filter, comprising a digital to analog converter, DAC, arranged to convert the received (digital) first control signal CON into an analog signal for control of the respective tunable filter components, e.g., the tunable gain units 612, 622, the tunable delay units 613, 623, and the tunable phase units 614, 624, par [0081].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tageman into the teachings of Hedayati, as modified by Wang, for the purpose of ensuring correct control signal type is being used for corresponding circuit elements in case the processor is a digital processor and the filter is an analog type.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedayati (US 20170063414 A1) in view of Wang (US 20150065058 A1), in further view of Cha (KR 2003058414 A).
Consider claim 5, as applied to claim 3 above, Hedayati, as modified by Wang, discloses wherein the electrically tunable filter comprises a filter, and the interfered airborne electromagnetic wave device controlling, based on the control command, the electrically tunable filter to increase attenuation of the signals within the interfered band by the preset value (read as, under the control of data processor/controller 280, an implementation of the notch filter 290a with the feedback stage 292a would produce a notch 314 that has a lower impedance R.sub.N than the impedance R.sub.SW at the notch 316 and would therefore provide more attenuation of undesired signal components at the notch frequency 312, par [0030]) but does not specifically disclose the filter is band-pass filter, and controlling, through a DAC output voltage, the band-pass filter to operate outside the interfered band.
Nonetheless, Cha discloses a transceiver using variable band pass filters, comprising Control units (312,332) generate control signals for adjusting central frequencies according to service frequency bands; variable band pass filters (313,333) decide central frequencies according to the control signals received from the control units (312,332);each of the control units (312,332) has a control signal generator for generating a digital control signal, and a digital to analog converter for converting the digital control signal into an analog control signal and providing the analog control signal to the variable band pass filter (313,333), abstract.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cha into the teachings of Hedayati, as modified by Wang, for the purpose of using variable BPF to obtain only the desired frequency range and for ensuring correct control signal type is being used for corresponding circuit elements in case the processor is a digital processor and the variable BPF filter is an analog type.
Consider claim 10, as applied to claim 9 above, Hedayati, as modified by Wang, discloses wherein the airborne electromagnetic wave device comprises an airborne device, wherein a transmission channel of the airborne device comprises a transmitting channel and a receiving channel; the transmitting channel comprises an amplifier and a filter; and the receiving channel comprises the amplifier and the filter (read as the receiver path/channel comprising receive circuits 242a that include mixers and filters, amplifiers; and the transmitter path/channel comprising transmit circuits 252a that include amplifiers, filters, par [0023]-[0024]) but does not specifically disclose the filter is fixed filter. 
Nonetheless, Cha discloses a transceiver using variable band pass filters (313,333), comprising a receiver having amplifier 317 and non-variable filter 319; and a transmitter having amplifier 337 and non-variable filter 339, sections 27 and 29 on the translation document. 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cha into the teachings of Hedayati, as modified by Wang, for the purpose of obtaining a desired signal at desired gain and frequency.
However, Hedayati, as modified by Wang and Chat, discloses the claimed invention above but does not specifically disclose the airborne device is airborne Beidou device. 
It would have been an obvious matter of design choice to design the airborne device as airborne Beidou device since the applicant has not disclosed that designing the airborne device as airborne Beidou device solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the airborne device as any brand.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645